.PER CURIAM.
We reverse the order denying defendant’s Rule 3.800 motion. Defendant contends that he does not have the requisite convictions to qualify him as a habitual violent felony offender. The record fails to show that defendant is not entitled to relief. The court did not attach the certified judgment of a qualifying conviction. Accordingly, we reverse the order and remand for the necessary attachment or an evidentiary hearing.1 See Thomas v. State, 642 So.2d 673 (Fla. 1st DCA 1994).
Reversed and remanded.

. The resolution of this issue notwithstanding, the state correctly concedes that the habitual violent felony offender sentence imposed must be vacated as it exceeds a permissible sentence for a third degree felony,